DETAILED ACTION
	The following action is in response to application 17/176,317 filed on February 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johri ‘433 in view of Kuwabara ‘707 (from IDS).  With regard to claim1, Johri teaches a control apparatus for a vehicle that includes (i) an engine 14, (ii) drive wheels 42, (iii) an electric motor 18 provided in a power transmission path between the engine and the drive wheels and connected to the engine and the drive wheels in a power transmittable manner, (iv) a clutch 26 provided in the power transmission path, and configured to separate connection between the engine and the electric motor when the clutch is released, and (v) a fluid-type transmission device 22 including a lockup clutch 34 and constituting a part of the power transmission path so as to transmit a drive power of the engine and/or a drive power of the electric motor to the drive wheels, the control apparatus comprising: an electric-motor rotational-speed prediction portion that is configured, during motor running of the vehicle by the drive power of the electric motor with the clutch being released (paragraph 31), to calculate a predicted value of a rotational speed of the electric motor (ωimpeller,virt), by anticipating change of the rotational speed of the electric motor, depending on an operation state of the lockup clutch 302; an electric-motor torque prediction portion that is configured to calculate a predicted value of an outputtable maximum torque of the electric motor (τmotor,max; paragraph 50), by using the predicted value of the rotational speed of the electric motor; an engine-start-request determination portion that is configured to determine whether start of the engine is requested or not, by using the predicted value of the outputtable maximum torque of the electric motor 316; and an engine-start control portion that is configured, when it is determined that the start of the engine is requested, to start the engine by causing the electric motor to output a torque to start the engine while causing the clutch to be engaged (paragraph 34).  Johri lacks the specific teaching of starting the engine by outputting a required starting torque required to start the engine.  Kuwabara teaches a similar control apparatus for a vehicle that includes (i) an engine 14, (ii) drive wheels 38, (iii) an electric motor MG provided in a power transmission path between the engine and the drive wheels and connected to the engine and the drive wheels in a power transmittable manner, (iv) a clutch K0provided in the power transmission path, and configured to separate connection between the engine and the electric motor when the clutch is released, and (v) a fluid-type transmission device 20 including a lockup clutch (Fig. 1) and constituting a part of the power transmission path so as to transmit a drive power of the engine and/or a drive power of the electric motor to the drive wheels; and an engine-start control portion that is configured, when it is determined that the start of the engine is requested, to start the engine by causing the electric motor to output a required starting torque Tst required to start the engine while causing the clutch to be engaged.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify Johri to employ a required starting torque to start the engine in view of Kuwabara in order to ensure proper starting of the engine when required.  With regard to claim 3, Johri teaches the apparatus, wherein the electric-motor rotational-speed prediction portion is configured, in a case in which the lockup clutch is in an engaged state (306=yes), to calculate, as the predicted value of the rotational speed of the electric motor, a sum of an output rotational speed of the fluid-type transmission device and a slip rotational speed of the lockup clutch in process of the start of the engine 310.
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the control apparatus as claimed, and particularly wherein the electric-motor rotational-speed prediction portion is configured, in a case in which the lockup clutch is in a released state, to calculate the predicted value of the rotational speed of the electric motor, based on an output rotational speed of the fluid-type transmission device, a requested drive amount of the vehicle requested by a driver of the vehicle and an operation characteristic of the fluid-type transmission device, and including the remaining controls of claim 2.  The present invention also particularly includes the apparatus, wherein the electric-motor torque prediction portion is configured to calculate the predicted value of the outputtable maximum torque of the electric motor, based on a limitation of output from the electrical storage device and the predicted value of the rotational speed of the electric motor, and including the remaining controls of claim 4.  The present invention also particularly includes the apparatus wherein the engine-start-request determination portion is configured to determine whether the start of the engine is requested or not, depending on whether a requested drive amount of the vehicle requested by a driver of the vehicle has exceeded an engine-start determination value that is obtained by subtracting the required starting torque from the predicted value of the outputtable maximum torque of the electric motor, and including the remaining controls of claim 5.  The present invention also particularly includes the apparatus
wherein the engine-start-request determination portion is configured to determine whether the start of the engine is requested or not, depending on whether a requested drive amount of the vehicle requested by a driver of the vehicle has exceeded an engine-start determination value that is obtained by subtracting a sum of the required starting torque and a margin amount of the outputtable maximum torque from the predicted value of the outputtable maximum torque of the electric motor, and - 36 - wherein the margin amount of the outputtable maximum torque is dependent on accuracy of calculation of the predicted value of the rotational speed of the electric motor, and including the remaining controls of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer ‘347 has been cited to show a similar control apparatus comprising an engine 14, clutch 26, electric motor 18, fluid device 22, lockup clutch 34 and drive wheels 42, wherein during a motor drive mode (paragraph 15), a predicted motor speed is calculated depending on the operation state of the lockup clutch (paragraph 38).
Johri ‘549 has been cited to show a similar control apparatus comprising an engine 114, clutch 126, electric motor 118, fluid device 122, lockup clutch 134 and drive wheels 142, wherein a predicted motor speed is calculated depending on the operation state of the lockup clutch 308/312 or based on the torque of the electric motor.
Meyer ‘961 has been cited to show a similar control apparatus comprising an engine 14, clutch 26, electric motor 18, fluid device 22, lockup clutch 34 and drive wheels 42, wherein a predicted motor speed is calculated depending on the operation state of the lockup clutch (paragraph 32), and a predicted motor torque is calculated based on said predicted motor speed (paragraph 38).
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 28, 2022